                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 EULALIA LÓPEZ RAMÍREZ, et al.

          Plaintiffs

              v.                            CIVIL NO. 16-3192(RAM)

 GRUPO HIMA SAN PABLO, INC., et
 al.

          Defendants


                             OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court is codefendant Dr. Maria Toledo-

Gonzalez’s Motion in Limine requesting that the Court strike

Plaintiffs’ expert witness, Dr. Allan Hausknecht (Dr. Hausknecht).

(Docket No. 64). In response, Plaintiffs filed an Opposition to

Defendant’s Motion in Limine at Docket No. 64 and codefendant Dr.

Maria S. Toledo filed a Reply to Opposition to Motion in Limine.

(Docket Nos. 65 and 68, respectively). Having reviewed the parties’

arguments, the case record and the applicable law, the Court hereby

GRANTS Dr. Maria Toledo’s Motion in Limine at Docket No. 64.             Dr.

Allan     Hausknecht’s   proffered     expert     opinions   regarding   the

standard of care and Dr. Toledo’s alleged negligence are stricken.

                               I. BACKGROUND

     On    December    23,   2016,   Mrs.    Eulalia   López-Ramírez   (“Mrs.

López”) and Mrs. Laura Cristina Gaudier-López (“Mrs. Gaudier”)
Civil No. 16-3192 (RAM)                                                     2


sued Dr. María Toledo-Gonzalez (“Dr. Toledo”) and Centro Médico

del Turabo, Inc. d/b/a Hospital HIMA San Pablo Caguas (“HIMA”),

amongst other defendants, alleging medical malpractice. (Docket

No. 1).1 Specifically, after diagnosing Mrs. López with a facial

nerve disorder and right hemifacial spasm, Dr. Toledo performed a

right   retrosigmoid    craniotomy     and   microvascular     decompression

surgery on Mrs. López. (Docket No. 24 ¶¶ 10-17).          While Plaintiffs

affirm that the operative report indicates that it was a successful

operation, they claim that inadequate medical treatment provided

by Dr. Toledo, HIMA, and its medical and nursing staff “aggravated

[Mrs.   López’s]    simple    facial    spasm   and   caused    a   cerebral

infarction, complete facial paralysis, complete hearing loss,

ataxia, vestibular dysfunction, imbalance, taste dysfunction and

visual dysfunction.” Id. ¶¶ 18-19; 33. Additionally, Plaintiffs

allege that Defendants were negligent because they did not provide

Mrs. López with adequate neurological evaluation and treatment

during her surgery and stay at HIMA. Id. ¶ 34. Both Dr. Toledo and

HIMA deny that they failed to meet the standard of care. (Docket

Nos. 16, 18 and 24).



1 In their original Complaint, Plaintiffs included as defendants Dr. Toledo’s
husband and their conjugal partnership, unknown monitoring companies, and
unknown insurance companies. (Docket No. 1). Plaintiffs ultimately filed three
amended complaints specifying the names of some of said entities and
individuals, namely Bromedicon, Next Step Medical Co. Inc., and Gustavo J.
Nogales-Pérez. (Docket Nos. 5, 8 and 20-1). Plaintiffs voluntarily dismissed
their claims as to Dr. Toledo’s husband, Gustavo J. Nogales-Pérez, and their
conjugal partnership because of the prenuptial agreement between them. (Docket
No. 31 and 31).
Civil No. 16-3192 (RAM)                                                 3


      Plaintiffs retained Dr. Allan Hausknecht (“Dr. Hausknecht”)

as their expert witness and proffered that he would testify as to

“his review of the pertinent records, the standards of care

applicable to this case, the defendant’s departures from such

standards, the causal relationship of these departures with the

damages sustained by Mrs. López, the contents of his expert report

and deposition, and the applicable medical literature.” (Docket

No. 49 at 37).

      On September 18, 2019, codefendant Dr. Toledo filed a Motion

in   Limine   (“Motion”)   requesting   that   the   court   strike   Dr.

Hausknecht as an expert for three reasons. (Docket No. 64). First,

Dr. Toledo contends that Dr. Hausknecht’s expert reports do not

include a statement notifying the compensation received for his

testimony and thus fail to comply with Fed. R. Civ. P. 26(a)(2)(B).

Id. at 10. Second, Dr. Toledo posits that Dr. Hausknecht is not

qualified to be an expert in this case because he is not trained

in neurosurgery, has never performed the surgery in dispute and

has never overseen interoperative neuromonitoring. Id. at 10-11.

Third, Dr. Toledo argues that Dr. Hausknecht’s contention that she

was negligent because of Mrs. López’s symptoms after the surgery

is an improper res ipsa loquitur opinion. Id. at 11-12.

      In response, Plaintiffs filed an Opposition to Defendant’s

Motion in Limine on October 2, 2019. (Docket No. 65). Plaintiffs

argued that failing to include a statement of compensation was a
Civil No. 16-3192 (RAM)                                                 4


harmless error, especially considering that they produced Dr.

Hausknecht’s invoices during discovery. Id. at 8-9. They also

affirmed that Dr. Hausknecht, a board certified neurologist, does

not need to be a neurosurgeon to provide a relevant and reliable

expert opinion. Id. at 10-11. Lastly, although Plaintiffs conceded

that    the    res   ipsa   loquitur   doctrine   has   been   abrogated,

circumstantial evidence is still admissible to prove negligence by

Dr. Toledo. Id. at 12-14. On October 10, 2019, Dr. Toledo filed a

Reply to Opposition to Motion in Limine. (Docket No. 68).

                            II. LEGAL STANDARD

A. The Admissibility of Expert Witness Testimony

       Federal Rule of Evidence 702 governs the admissibility of

expert witness testimony. Specifically, Fed. R. Evid. 702 (“Rule

702”) establishes that:

              A witness who is qualified as an expert by
              knowledge, skill, experience, training, or
              education may testify in the form of an
              opinion or otherwise if:
              (a) the expert’s scientific, technical, or
              other specialized knowledge will help the
              trier of fact to understand the evidence or to
              determine a fact in issue;
              (b) the testimony is based on sufficient facts
              or data;
              (c) the testimony is the product of reliable
              principles and methods; and
              (d) the expert has reliably applied the
              principles and methods to the facts of the
              case.

       Pursuant to Rule 702, trial judges are tasked with “ensuring

that an expert’s testimony both rests on reliable foundation and
Civil No. 16-3192 (RAM)                                                 5


is relevant to the task at hand.” Daubert v. Merrell Dow Pharms.,

Inc., 509 U.S. 579, 597 (1993). When applying this rule, judges

must assume the “role of gatekeepers to screen expert testimony

that    although   relevant,   was   based   on   unreliable   scientific

methodologies.” González–Pérez v. Gómez- Águila, 296 F.Supp.2d

110, 113 (D.P.R. 2003) (citing Daubert, 509 U.S. at 597 (1993))

(“Pertinent evidence based on scientifically valid principles will

satisfy those demands.”)

       When assessing the reliability of expert testimony, trial

courts can consider the following factors discussed in Daubert:

(1) whether the expert’s theory or technique is generally accepted

as reliable in the scientific community; (2) whether the theory or

technique in question can be, and has been, tested; (3) whether

the theory or technique has been subjected to peer review and

publication; and (4) the known or potential rate of error of the

theory or technique. See Daubert, 509 U.S. at 588-594.

       In the performance of their gatekeeping function, judges must

focus “solely on principles and methodology, not on the conclusions

that they generate.” Id. at 595. Although certainly conclusions

and methodology are not entirely distinct from one another, “a

court may conclude that there is simply too great an analytical

gap between the data and the opinion proffered.” Gen. Elec. Co. v.

Joiner, 522 U.S. 136, 146 (1997) (emphasis added). In other words,

under Daubert, an expert cannot merely state their qualifications,
Civil No. 16-3192 (RAM)                                           6


conclusions and assurances of reliability. See Daubert v. Merrell

Dow Pharm., Inc., 43 F.3d 1311, 1319 (9th Cir. 1995). “Moreover,

if a witness is relying mainly on experience, he must provide more

information for the Court to determine the reliability of his

testimony.” Santa Cruz-Bacardi v. Metro Pavia Hosp., Inc., 2019 WL

3403367, at *2 (D.P.R. 2019).

     Thus, to ensure reliability and intellectual rigor, experts

“must be able to produce a written report or testimony supported

by an accepted methodology that is based on substantial scientific,

technical, or other specialized knowledge.” Figueroa v. Simplicity

Plan de Puerto Rico, 267 F. Supp. 2d 161, 164 (D.P.R. 2003).

“Failure to provide a testimony or a report detailing the basis

for the expert's opinion in a comprehensive scientific manner can

cause the expert witness and his report to be eliminated from

trial.” Id. (citing Justo Arenas & Carol M. Romey, Professional

Judgment Standard and Losing Games for Psychology, Experts and the

Courts, 68 Rev. Jur. U.P.R. 159, 180 (1999)).

     B. Expert Report Requirements

     In order to be admissible, expert reports must also comply

with Federal Rule of Civil Procedure 26(a)(2)(B). Fed. R. Civ. P.

26(a)(2)(B) requires that expert reports contain the following:

          (i) a complete statement of all opinions the
          witness will express and the basis and reasons
          for them;
          (ii) the facts or data considered by the
          witness in forming them;
Civil No. 16-3192 (RAM)                                                                    7


               (iii) any exhibits that will be used to
               summarize or support them;
               (iv) the witness's qualifications, including
               a list of all publications authored in the
               previous 10 years;
               (v) a list of all other cases in which, during
               the previous 4 years, the witness testified as
               an expert at trial or by deposition; and
               (vi) a statement of the compensation to be
               paid for the study and testimony in the case.

       These    requirements     make       it    clear     that   Rule   26(a)(2)(B)

“call[s]      for    parties   to     make       explicit    and    detailed     expert

disclosures.”        Santiago-       Diaz    v.     Laboratorio      Clinico        Y    De

Referencia Del Este And Sara Lopez, M.D., 456 F.3d 272, 276 (1st

Cir.        2006).    Therefore,         “expert-related           disclosures           are

insufficient when they consist of ‘sketchy and vague descriptions

of   anticipated      opinions      or   areas     of   anticipated       testimony.’”

Rivera- Marrero v. Presbyterian Cmty. Hosp., 255 F. Supp. 3d 290,

296–97 (D.P.R. 2017) (quoting Sierra Club, Lone Star Chapter v.

Cedar Point Oil Co. Inc., 73 F.3d 546 (5th Cir. 1996)). See also

Romero v. Drummond Co., Inc., 552 F.3d 1303 (11th Cir. 2008)

(finding that the District Court did not abuse its discretion when

excluding experts whose reports consisted of single paragraphs

that merely recited the general subject matter of their expected

testimony      and   lacked    any    of    the    substance       required    by       Rule

26(a)(2)(B)).

       In    accordance   with      these    requirements,         Fed.   R.   Civ.      P.

26(e)(2) dictates that parties have a duty to supplement an
Civil No. 16-3192 (RAM)                                                       8


expert’s report by the time pretrial disclosures are due. The duty

also applies to “[c]hanges in the opinions expressed by the expert

whether in the report or at a subsequent deposition.” Fed. R. Civ.

P. 26(a) advisory committee's notes.

       When a party fails to provide the information required by

Rule 26(a) or (e), Fed. R. Civ. P. 37(c)(1) “authorizes the trial

court to impose sanctions, up to and including dismissal of the

action on account of a party's failure to comply with these

automatic disclosure obligations.” Aponte-Davila v. Municipality

of Caguas, 2017 WL 3025896, at *1 (D.P.R. 2017). The First Circuit

has further established that “[t]he baseline rule is that the

required sanction […] is mandatory preclusion.” Santiago-Diaz, 456

F.3d    at   276     (internal    quotations    omitted).    However,   while

mandatory preclusion might be the norm, District Courts have

discretion in selecting the appropriate sanction and preclusion is

not automatic. Id. Moreover, “in the absence of harm to a party,

a district court may not invoke the severe exclusionary penalty

provided for by Rule 37(c)(1). This is especially so when, as was

the case here, the exclusion would result in the dismissal of the

plaintiffs' case.”        Cruz-Vazquez v. Mennonite Gen. Hosp., Inc.,

613 F.3d 54, 58 n. 1 (1st Cir. 2010). See also Wegener v. Johnson,

527 F.3d 687, 692 (8th Cir. 2008) (“When fashioning a remedy, the

district     court    should     consider,   inter   alia,   the   reason   for

noncompliance, the surprise and prejudice to the opposing party,
Civil No. 16-3192 (RAM)                                                 9


the extent to which allowing the information or testimony would

disrupt the order and efficiency of the trial, and the importance

of the information or testimony.”).

     Additionally, in medical malpractice cases, plaintiffs must

submit an expert report including “all of the opinions that the

expert will express at trial and the reasons for them.” Esposito

v. Home Depot U.S.A., Inc., 590 F.3d 72, 77 (1st Cir. 2009); see

also Gonzalez Rivera v. Hospital HIMA-Caguas, 2018 WL 4676925, at

*3 (D.P.R. 2018). Thus, an expert’s report must be detailed,

complete and “include the substance of the testimony which an

expert is expected to give on direct examination together with the

reasons therefor.” Salgado by Salgado v. General Motors Corp., 150

F.3d 735, 741 n. 6 (D.P.R. 1998) (internal citations omitted).

     C. Which Physicians are Qualified to Testify as Experts

     When analyzing the admissibility of an expert witness, the

trial court must first resolve “whether the putative expert is

qualified   by   knowledge,    skill,    experience,       training,   or

education,” to offer testimony. Mitchell v. United States, 141

F.3d 8, 14 (1st Cir. 1998) (citation omitted). The First Circuit

has reiterated that an expert physician does not need to be “a

specialist in a particular medical discipline to render expert

testimony   relating   to   that   discipline.”   Gaydar    v.   Sociedad

Instituto Gineco-Quirurgico y Planificacion, 345 F.3d 15, 24 (1st

Cir. 2003). “The fact that the physician is not a specialist in
Civil No. 16-3192 (RAM)                                                10


the field in which he is giving his opinion affects not the

admissibility of his opinion but the weight the jury may place on

it.” Payton v. Abbott Labs, 780 F.2d 147, 155 (1st Cir. 1985).

Although credentials such as board certification in a medical

specialty are relevant when considering the weight and probative

value of expert witness testimony, they are not necessary for its

admissibility. See Pages-Ramirez v. Ramirez- Gonzalez, 605 F.3d

109, 114 (1st Cir. 2010).

     Furthermore,   excluding     testimony   “that   would    otherwise

‘assist the trier better to understand a fact in issue’ simply

because the expert does not have the specialization that the court

considers most appropriate” is considered to be an abuse of the

court’s discretion. Pages-Ramirez, 605 F.3d at 114. See also

Gaydar, 345 F.3d at 24–25 (“[I]t would have been an abuse of

discretion for the court to exclude Dr. Rodriguez’s testimony on

the sole basis that his medical specialty was something other than

gynecology or obstetrics.”)

     D. Evidence in medical malpractice cases

     In   medical   malpractice    cases   under   Puerto     Rico   law,

plaintiffs must establish three main elements: “(1) the duty owed

(i.e., the minimum standard of professional knowledge and skill

required in the relevant circumstances); (2) an act or omission

transgressing that duty; and (3) a sufficient causal nexus between

the breach and the harm.” Laureano Quinones v. Nadal Carrion, 2018
Civil No. 16-3192 (RAM)                                                                 11


WL 4057264, at *2– 3 (D.P.R. 2018) (quoting Marcano Rivera v.

Turabo Medical Ctr. P’ship, 415 F.3d 162, 167 (1st Cir. 2005)).

      In these cases, physicians must comply with the national

standard of care. See Cortes-Irizarry v. Corporacion Insular De

Seguros, 111 F.3d 184, 190 (1st Cir. 1997). In other words, a

physician’s duty is to provide patients with medical care “that,

in the light of the modern means of communication and education,

meets   the     requirements       generally         recognized     by   the     medical

profession.”         Ramirez-Ortiz            v.     Corporacion         Del        Centro

Cardiovascular de Puerto Rico y Del Caribe, 32 F. Supp. 3d 83, 87

(D.P.R. 2014) (quoting Santiago–Otero v. Mendez, 135 D.P.R. 540,

1994 P.R.-Eng. 909, 224 (1994)). Notably, “experts must prove that

a   standard    of    care    is   nationally         used,    rather     than      simply

explaining a standard as based on their experience.” Santa Cruz-

Bacardi,   2019      WL   3403367,       at    *5.    This    can   be    achieved      by

referencing “a published standard, [discussion] of the described

course of treatment with practitioners outside the District ... at

seminars   or    conventions,       or    through      presentation       of   relevant

data.” Strickland v. Pinder, 899 A.2d 770, 773–74 (D.C. 2006)

(internal citations omitted).

      Moreover,      health-care         providers      are    “presumed       to     have

exercised reasonable care in the discharge of [their] functions.”

Lopez-Rivera v. Hosp. Auxilio Mutuo, Inc., 290 F. Supp. 3d 137,

142   (D.P.R.     2017)      (internal        quotations      omitted).    Therefore,
Civil No. 16-3192 (RAM)                                                       12


plaintiffs bear the burden of refuting said presumption. To do so,

expert testimony must typically be used. Given that “medical

knowledge     and   training      are   critical       to   demonstrating    the

parameters    of    a   physician's     duty,    the    minimum   standard    of

acceptable care [...] must ordinarily be established by expert

testimony.” Rolon-Alvarado v. Municipality of San Juan, 1 F.3d 74,

78 (1st Cir. 1993). Only in medical malpractice suits “where the

lack of care has been found to be so evident as to infer negligence”

is other evidence “aside from expert testimony” sufficient to

establish negligence. Laureano Quinones, 2018 WL 4057264, at *3

(internal quotations omitted).

                               III. ANALYSIS

     Dr.     Toledo’s    Motion    in   Limine     alleges     that:   (1)   Dr.

Hausknecht’s expert report does not contain a statement regarding

his compensation as required by Fed. R. Civ. P. 26; (2) Dr.

Hausknecht is not qualified to be an expert in this case; and (3)

Dr. Hausknect’s testimony consists of an improper res ipsa loquitur

opinion. (Docket No. 64 at 10-12). As discussed below, while the

first two reasons are insufficient, Defendant’s contention that

the expert opinion is insufficiently supported warrants dismissal.

     Although Plaintiffs concede that the expert report does not

include a statement of compensation, they argue that this omission

should be considered harmless. (Docket No. 65 at 8). On their part,

Dr. Toledo has not alleged any specific harm. Although this Court
Civil No. 16-3192 (RAM)                                                         13


does not find any justification for failing to comply with Rule

26, in the “absence of harm,” the Court may not strike the report

for this reason alone. Cruz-Vazquez, 613 F.3d at 58 n. 1. See also

Nacy v. D.F.C. Enterprises, Inc., 2012 WL 2569086, at *2 (W.D. Mo.

2012) (“The Court agrees and finds that the failure to disclose [the

expert’s] compensation is harmless because the affidavit provided

plaintiffs with the substance of his testimony so that plaintiffs

could prepare to meet the testimony presented by defendants).

     Likewise, Defendant’s contention that Dr. Hausknecht is not

qualified to be an expert lacks merit. The fact that Plaintiffs’

expert is a neurologist and not a neurosurgeon affects the weight

of his opinion, not its admissibility. See Payton, 780 F.2d at

155. See   also    Mitchell,   141   F.3d   at   15.    (an    internist    with

specialties   in    hematology   and   oncology,       could   testify     as   to

physicians' treatment of colonoscopy patient in wrongful death

suit, even though he was not a specialist in gastroenterology).

     However, Dr. Toledo’s claims that Plaintiffs’ expert report

is improperly founded do affect the admissibility of said report.

Given that doctors are presumed to have exercised reasonable care,

Defendant argues that negligence cannot be assumed simply because

a patient suffered an injury or treatment was not successful.

(Docket No. 64 at 12). However, Dr. Toledo posits that “Dr.

Hausknecht simply believes that there was negligence based on the
Civil No. 16-3192 (RAM)                                                      14


outcome. This is textbook res ipsa loquitor [sic].”2 (Docket No.

64 at 11-12). Defendant correctly indicates that the Supreme Court

of Puerto Rico has rejected the theory of res ipsa loquitur as the

basis for recovery in actions for negligence under Puerto Rico's

law.” Nestor v. Hosp. Pavia, 2005 WL 348313, at *8 (D.P.R. 2005)

(citing Bacó v. Almacen Ramon Rosa Delgado, Inc., 2000 JTS 122

(Jun   30,   2000)).    Thus,    in   the   context    of   determining     the

admissibility     of   expert    testimony,     proffered    testimony     that

consists solely of a res ipsa loquitur opinion would lack the

reliable methodology and specialized information required by Fed.

R. Evid. 702.

       In the present case, the only information offered by Dr.

Hausknecht to establish negligence is a summary of Mrs. López’s

symptoms after her operation. Dr. Hausknecht even concedes that,

based on the operation report, he would have expected the operation

to be uneventful and successful. (Docket No. 64-1 at 3). Despite

acknowledging the “textbook” nature of the operative report and

the inherent risks of the surgery, Dr. Hausknecht concludes that

Dr. Toledo was negligent without specifying the source of the

standard of care applicable to Mrs. López’s case and why it was

not met. The proffered testimony makes it impossible to determine



2Res ipsa loquitur, Latin for “the thing speaks for itself,” is a torts doctrine
“providing that, in some circumstances, the mere fact of an accident’s
occurrence raises an inference of negligence that establishes a prima facie
case.” RES IPSA LOQUITUR, Black's Law Dictionary (11th ed. 2019).
Civil No. 16-3192 (RAM)                                                         15


of the stated standard of care is nationally used or if it is based

solely on Dr. Hausknecht’s personal opinion. See Strickland, 899

A.2d at 773–74; Porter v. McHugh, 850 F. Supp. 2d 264, 268 (“Where

the   expert   makes    ‘no   attempt   to   link     his   testimony   to     any

certification      process,     current      literature,        conference      or

discussion with other knowledgeable professionals,’ there is no

“basis for his discussion of the national standard of care.”).

Moreover, the report does not provide any data to sustain or

explain the conclusory finding that there was a deviation from the

standard of care.

      Although Dr. Hausknecht’s report states that he included

copies of journal articles that “may be helpful” he fails to name

them or relate the content of said publications to his assertion

that Dr. Toledo was negligent. (Docket No. 64-1 at 5). “To comply

with Fed. R. Civ. P. 26(a)(2)(B), the report necessarily needed to

include this information, not simply provide copies of medical

literature.” Martinez v. United States, 2019 WL 3402950, at *2

(D.P.R. 2019). See also Baker v. Chevron USA, Inc., 680 F. Supp.

2d 865, 878 (S.D. Ohio 2010), aff'd sub nom. Baker v. Chevron

U.S.A. Inc., 533 F. App'x 509 (6th Cir. 2013) (striking an expert

report in part because the expert “made no effort to connect the

medical literature to his opinions.”).

      In   light   of   the   above,    “there   is    simply    too   great    an

analytical gap” between the content of the report and the opinion
Civil No. 16-3192 (RAM)                                                      16


proffered. Gen. Elec. Co., 522 U.S. at 146. Dr. Hausknecht’s

deposition testimony is equally unhelpful, reiterating that Mrs.

López’s results “can only be explained by improper procedure”

despite listing other causes for similar injuries. (Docket No. 64-

3 at 20; 24-25).

      Ultimately, Dr. Hausknecht’s testimony would not assist the

trier of fact with regards to identifying, let alone understanding,

the applicable standard of care and any deviation from it by Dr.

Toledo.   3


                                  IV. CONCLUSION

      For the reasons set forth herein, the Court finds that Dr.

Allan Hausknecht’s report and proffered testimony do not fulfill

the requirements of Fed. R. Evid. 702 and the applicable case law.

Wherefore, Defendant’s Motion in Limine at Docket No. 64 is hereby

GRANTED.      Therefore   Dr.   Allan    Hausknecht’s     proffered     expert

opinions regarding the standard of care and Dr. Toledo’s alleged

negligence are stricken.

      IT IS SO ORDERED.

      In San Juan Puerto Rico, this 22nd day of January 2020.

              S/ RAÚL M. ARIAS-MARXUACH
              United States District Judge




3 Despite Plaintiffs’ proffer that he would testify as to the standard of care,
Dr. Hausknecht repeatedly stated throughout his deposition that he is
“testifying in this case regarding the outcome of a surgical procedure.” (Docket
No. 64-3 at 19-20) (emphasis added).
